Appeal by the defendant from a judgment of the County Court, Westchester County (Mordue, J.), rendered October 7, 1985, convicting him of official misconduct, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed and the matter is remitted to the County Court, Westchester County, for further proceedings pursuant to CPL 460.50 (5).
On February 23, 1983, John Lee introduced the defendant, who was then the Deputy City Clerk of the City of Mount Vernon, to an undercover officer who was investigating municipal corruption. This undercover officer represented to the defendant that he was a contractor seeking to do business with the city and expressed interest in obtaining a city contract for the purchase and development of a plot of land owned by the city known as the Pearsall Drive Project. The defendant had previously represented to Lee that he expected a $50,000 "consulting fee” from this contractor. The February 23rd meeting was recorded on both audiotape and videotape, and the defendant made certain statements which indicated that he could assist the undercover officer in obtaining the contract. On March 15, 1983, eight days before the March 23, 1983 resolution making the bidding public was announced, the defendant furtively gave Lee an unpublished prospectus directing that he transfer it to the undercover officer.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual *1024review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We decline to disturb the determination of the sentencing court (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Lawrence, J. P., Eiber, Rosenblatt and Miller, JJ., concur.